UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4787



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellant,

          versus


ANTONIO MAURICE COOPER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Terrence W. Boyle,
District Judge. (2:04-cr-41-1-BO)


Submitted: December 21, 2006               Decided:   December 28, 2006


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter H. Paramore, III, THE LAW OFFICES OF W. H. PARAMORE, III,
P.C., Jacksonville, North Carolina, for Appellant. Anne Margaret
Hayes, Assistant United States Attorney, Raleigh, North Carolina,
John Howarth Bennett, OFFICE OF THE UNITED STATES ATTORNEY,
Greenville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Antonio    Maurice    Cooper       pled    guilty    without      a    plea

agreement to possession of a firearm by a convicted felon and

aiding and abetting the same conduct, in violation of 18 U.S.C.

§§ 2, 922(g)(1), 924 (2000).            The district court sentenced Cooper

to the statutory maximum of 120 months’ imprisonment.                           See 18

U.S.C. § 924(a)(2) (2000). Cooper timely appealed, and counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), contending there are no meritorious issues for appeal but

seeking review of whether the district court improperly enhanced

Cooper’s      sentence    even     though    a    jury     did     not   find       those

enhancements beyond a reasonable doubt.                 Cooper did not file a pro

se supplemental brief, despite receiving notice of his right to do

so.   Finding no error, we affirm.

              After United States v. Booker, 543 U.S. 220 (2005), a

sentencing court is no longer bound by the range prescribed by the

sentencing guidelines.           United States v. Green, 436 F.3d 449,

455-56 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006); United

States   v.    Hughes,    401    F.3d    540,     546    (4th     Cir.   2005).        In

determining the sentence, courts are still required to calculate

and consider the guidelines range, as well as the factors set forth

in 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006).                           Id.       In

sentencing defendants after Booker, district courts should apply a

preponderance of the evidence standard, taking into account that


                                        - 2 -
the resulting guideline range is advisory only.                United States v.

Morris, 429 F.3d 65, 72 (4th Cir. 2005).                      We will affirm a

post-Booker sentence if it is within the statutorily prescribed

range and is reasonable.          Hughes, 401 F.3d at 546-47.

            Treating      the    sentencing   guidelines      as    advisory,   the

district    court    correctly      calculated      Cooper’s       range   using   a

preponderance of the evidence standard.             Although this calculation

included    conduct       upon    which   state     charges    were    dismissed,

sentencing courts have always maintained the power to consider the

broad context of a defendant’s relevant conduct.                       See United

States v. Watts, 519 U.S. 148, 152 (1997).               While the sentencing

guidelines range was 235 to 293 months’ imprisonment, Cooper was

sentenced    to     the    statutory      maximum     term     of    120    months’

imprisonment.     We conclude this sentence was reasonable.

            In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.*                        We

therefore affirm Cooper’s conviction and sentence.                     This court

requires that counsel inform Cooper, in writing, of the right to

petition the Supreme Court of the United States for further review.



     *
      The Anders brief also references Cooper’s contention that his
trial counsel was ineffective. Claims of ineffective assistance of
counsel generally should be asserted on collateral review rather
than on direct appeal, unless proof of the claimed ineffective
assistance is apparent on the face of the record. United States v.
Baldovinos, 434 F.3d 233, 239 (4th Cir.), cert. denied, 126 U.S.
1407 (2006). Because ineffective assistance is not apparent on the
face of the record, we decline to address the claim in this appeal.

                                      - 3 -
If Cooper requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Cooper.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -